Title: The Hague June 22. 1784. Tuesday.
From: Adams, John
To: 


       Last night at Court one of the Ladies of Honour, told me, that the Supper was given, in a great Measure, for Mrs. Bingham. Cette Super a été donne, en grande Partie, pour elle. There was great Enquiry after her, and much Admiration expressed by all who had seen her, of her Beauty. As the Princess of Orange was enquiring of me concerning her, and her Journey to Spa, Paris, Italy, the Spanish Minister said “She would form herself at Paris.” I replied very quick but smiling “J’espere qu’elle ne se formera a Paris qu’elle est deja formée.” This produced as hearty a laugh as is permitted at Court both from the Princess and the Comte. The Princess asked me immediately, if I had not been pleased at Paris? I answered that I had: that there was something there for every Taste added in the margin: but that such great Cities as Paris and London were not good Schools for American young Ladies at present. The Princess replied that Mrs. B. might learn there the French Language.
       I made Acquaintance with Mr. Kempar of Friesland, once a Professor, at Franaker, who says there are but two Millions of People in the 7 Provinces. He quoted to me two Authors who have written upon the Subject, one 20 Years ago, and the other 10, and that they have decided this Subject. Stated the Numbers in each Province, City, Village. Accurate Accounts are kept of Births and Deaths, Baptisms and Funerals. The Midwives and Undertakers are obliged to make returns of all they bring in or carry out of the World.—This last fact I had from Linden de Blitterswick the first Noble of Zealand.
       
       Mirabel repeated what he had said often before, as well as Reichack and Calischef, that their Courts expected a Letter from Congress, according to the Rules and Precedents, to inform them of their Independence.—Mem. I think Congress should inform them that on the 4. July 1776 they assumed their Sovereignty, that on the  day of  France made a Treaty, on the 7 of Oct. 1782, Holland—on the  G.B.—on the  day of  Sweeden.
      